Citation Nr: 1422988	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for multiple sclerosis.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1957 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a hearing on December 16, 2013, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed February 1991 rating decision denied service connection for multiple sclerosis.  

2.  An un-appealed March 2002 re-opened the claim for service connection and denied entitlement to service connection for multiple sclerosis.  

3.  Since the March 2002 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for multiple sclerosis, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  




CONCLUSION OF LAW

1.  The February 1991 rating decision denying service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).  

2.  The March 2002 rating decision reopening the claim for service connection for multiple sclerosis and denying entitlement to service connection for multiple sclerosis is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a), 20.1103 (2013).  

3.  New and material evidence has been received with respect to the claim of entitlement to service connection for multiple sclerosis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a claim of service connection for multiple sclerosis that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denials are final and that new and material evidence has been received and that reopening is warranted.  

In January 1990, the Veteran filed a claim for entitlement to service connection for multiple sclerosis.  The claim was denied in a February 1991 rating decision.  The RO denied the claim because there was no evidence of incurrence or aggravation in active service or a manifestation of the disability within seven years of separation from service. 

In October 2001, the Veteran filed a claim to reopen his service connection claim for multiple sclerosis.  The claim was re-opened but service connection for multiple sclerosis was denied by a March 2002 rating decision because there was no evidence of record showing that the disability was incurred or aggravated by service or that the condition manifested to a compensable degree within seven years of separation from active duty.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights in a March 2002 letter.  He did not submit a notice of disagreement or new and material evidence within one year.  The March 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).

The evidence received since the March 2002 rating decision includes a statement from the Veteran's daughter stating she remembers the Veteran having trouble walking and losing his balance when she was a child.  The Veteran's daughter was born in December 1963.  The RO received medical treatment notes from the VA in Orlando showing current diagnosis and treatment for multiple sclerosis and a June 2011 letter from Dr. S.G. stating the Veteran's symptoms of multiple sclerosis first manifested in 1957 with complaints of numbness in the right hand and fatigue.  

The letter submitted by the Veteran's daughter and the letter submitted by Dr. S.G. are both new and material as these letters were not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claim of service connection for multiple sclerosis.   

Consequently, reopening the Veteran's claim of service connection for multiple sclerosis is warranted.  38 C.F.R. § 3.156.  



ORDER

The claim of service connection for multiple sclerosis is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran asserts service connection for multiple sclerosis.  The Board has reopened the Veteran's claim.  However, additional development is required prior to a decision on the merits.  The Veteran has been diagnosed with multiple sclerosis and argues that although he was not diagnosed during service that the first symptoms of the condition appeared during service or alternatively during the seven year presumptive period.  The record reflects he was treated in service for fatigue, eye trouble, pain and numbness in his hands.  Recently, the Veteran submitted a letter from Dr. S.G. stating that the Veteran's multiple sclerosis first manifested in service evidenced by symptoms of numbness and fatigue.   

The Board notes that the Veteran has not been given a medical examination relating to his service connection claim for multiple sclerosis and the Board determines that one is warranted.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4)  (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board is remanding the Veterans claim for service connection in order to provide the Veteran with an examination on the etiology of his currently diagnosed multiple sclerosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his currently diagnosed multiple sclerosis.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's multiple sclerosis is etiologically related (incurred in, caused or aggravated by) the Veteran's active service.  The examiner is asked to directly discuss the opinions of Dr. S.G. and Dr. D.J.  The examiner must also discuss whether any symptoms during service, to include numbness, fatigue, eye trouble and pain, were early manifestations of multiple sclerosis.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


